UNITED STATES DISTRICT COURT

DlSTRlCT 0F MARYLAND
cHAM seas or u.s. counrnousla
cArHEle-; c. BLAKE 101 wEsT LoMBAno sTREET
uNrrEn sums omch simon nALrlMoRE, MARYLAND 21201
{410) 962-mo
m (410) 9624;336
March 7, 2019

MEMORANDUM TO COUNSEL

Re: James P. Hickman v. Linda Brown Rfvelis, et al.
Civil No. CCB-l 8-] 855

Dear Counsel:

This will confirm the results of our conference call today. The defendants’
partial Motion to Dismiss (ECF No. 13) is Denied Withont prejudice to renewal at
the time of filing motions for summary judgment The defendants may have until

March 29, 2019, to file their answer to the entire complaint A scheduling order is
being issued separately.

Despite the informal nature of this ruling, it shall constitute an Order of Court,

and the Clerk is directed to docket it accordingl;,'l

Sincerely yours,

,,M

Catherine C. Blake
United States District Judge

